Citation Nr: 9935524	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-42 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of degenerative disk disease of the lumbar spine 
with lumbar strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957.

By a May 1996 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) confirmed and continued the 
20 percent evaluation assigned for the veteran's post-
operative residuals of degenerative disk disease of the 
lumbar spine with lumbar strain.  He filed a timely notice of 
disagreement (NOD) in June 1996.  Following the issuance of a 
statement of the case in July 1996 the veteran filed a timely 
completed substantive appeal in August 1996.  

Following receipt of additional medical evidence the RO in 
August 1997 granted an increased evaluation of 40 percent 
effective from date of claim.  As this 40 percent evaluation 
did not represent the maximum benefit authorized under the 
rating schedule for post-operative residuals of degenerative 
disk disease of the lumbar spine with lumbar strain, the 
veteran's appeal was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  In November 
1997, the Board denied the claim and the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion requesting that the Court vacate the November 
1997 decision by the Board and remand the case for further 
development of the evidence and readjudication.  

The Court granted the joint motion in May 1999, vacated the 
Board's November 1997 decision and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that service-connection has been established 
for post-operative residuals of degenerative disk disease of 
the lumbosacral spine with lumbar strain currently evaluated 
as 40 percent disabling under Diagnostic Code 5293.  

The veteran contends that the symptomatology resulting from 
his service-connected post-operative residuals of 
degenerative disk disease of the lumbar spine with lumbar 
strain are of sufficient severity to warrant an increased 
rating greater than 40 percent.  He specifically alleges that 
he has low back pain which radiates down his lower 
extremities and also pain in his left leg which radiates 
below the knee. He reports loss of motion in his lower back 
due to the disability.

The Board notes that the veteran's claim is "well grounded" 
within the meaning of the statute and judicial construction.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

The Board notes that the veteran's claim is well-grounded 
based upon his assertions that his disorder has increased in 
severity. Procelle v. Derwinski, 2 Vet. App. 629 (1992).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim. 

As the Court indicated within its May 1999 order that 
additional development of the record is needed in order to 
supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
issue on appeal, such development will be addressed in the 
Remand portion of the decision.  

The Board notes that the Court indicated within its May 1999 
order that the veteran should be afforded a comprehensive 
orthopedic examination in order to determine the extent and 
degree of severity of post-operative residuals of 
degenerative disk disease of the lumbar spine with lumbar 
strain based on limitation of motion of the lumbosacral spine 
and criteria encompassed within Diagnostic Code 5293 as well 
as consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 with respect to adequately portraying the extent of 
any functional loss due to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board notes that Diagnostic Code 5293 provides for the 
evaluation of intervertebral disc syndrome.  A 40 percent 
evaluation is assigned when there are severe symptoms with 
recurring attacks and intermittent relief.  A maximum 60 
percent schedular rating requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.  

In VAOPGCPREC 36-97, the VA General Counsel in a precedent 
opinion has held that: (1) Diagnostic Code 5293 involves loss 
of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code.  

(2) When a veteran receives less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion.  

(3) The Board must address entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, may be inadequate to compensate for the average 
impairment of earning capacity due to intervertebral disc 
syndrome, regardless of the fact that a veteran may have 
received the maximum schedular rating under a diagnostic code 
based upon limitation of motion.  See also DeLuca v. Brown, 8 
Vet App 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (1998).

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.


It is provided within the provisions of 38 C.F.R. § 4.59 that 
with any form of arthritis, painful motion is an important 
factor of  disability, the facial expression, wincing, etc., 
on pressure or  manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The  intent of 
the schedule is to recognize painful motion with joint or  
periarticular pathology as productive of disability.  

It is the intention  to recognize actually painful, unstable, 
or malaligned joints, due to  healed injury, as entitled to 
at least the minimum compensable rating  for the joint.  
Crepitation either in the soft tissues such as the  tendons 
or ligaments, or crepitation within the joint structures 
should  be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged  joint.

Also, the Board notes that the veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with directives that were specified by the 
Court, the case is REMANDED to RO for the following 
development:

1.  The RO should inform the veteran that 
he should submit any additional pertinent 
evidence and argument in support of his 
claim.


2.  The RO should contact the veteran and 
obtain a detailed list of all sources of 
VA and private treatment for post-
operative residuals of degenerative disk 
disease of the lumbar spine with lumbar 
strain dating from March 1997 to the 
present.  After obtaining any necessary 
authorization, the RO should then arrange 
to obtain any documents noted by the 
veteran if not already of record.  Where 
applicable, the above requests for 
evidence are predicated on initially 
securing any necessary authorization.  
Any obtained evidence should be 
associated with the claims folder.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist in order to 
determine the nature, and extent of 
severity of the veteran's post-operative 
residuals of degenerative disk disease of 
the lumbar spine with lumbar strain.  All 
findings and diagnoses should be reported 
in detail.  The claims file, the criteria 
of 38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the examination 
report in this regard.  The examination 
should include all indicated tests and 
studies.  

The examiner should be requested to 
report range of motion in degrees of arc 
in all planes determined by a goniometer 
with an explanation as to what is normal 
range of motion of the lumbosacral spine.  
The examiner should be requested to 
specifically comment upon painful motion 
with as much precision as possible.  

The joints involved should be tested for 
pain on both active and passive motion, 
in weight-bearing and non-weight-bearing.  
The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.  

The examiner should be requested to 
specifically comment upon the existence 
or not of muscle spasms.  If muscle 
spasms are not present during the 
examination, the examiner should assess 
and comment upon any subjective 
complaints of muscle spasm and determine 
the appropriate means by which to 
determine the existence of any back 
spasms.  

The examiner should be requested to 
specifically comment upon the existence 
and/or the severity of radiculopathy and 
other symptoms compatible with sciatic 
neuropathy or other neurological findings 
appropriate to the site of the diseased 
disc as contemplated by Diagnostic Code 
5293. 

The examiner should be requested to 
specifically comment upon whether the 
veteran's back pain is constant or not, 
whether he has relief from the back pain, 
and the frequency and extent of the 
relief and whether he has little 
intermittent relief or more than little 
intermittent relief as contemplated under 
Diagnostic Code 5293.  

The examiner should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.  Also, 
it is requested that the examiner provide 
explicit responses to the following 
questions:

Does the lumbosacral spine disorder cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in the civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the lumbosacral 
spine and, if so, to what extent, and the 
presence and degree of, or absence of, 
any objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiner should carefully consider the 
provisions of 38 C.F.R. § 4.59, including 
noting facial expressions of pain, 
wincing, muscle spasms and the presence 
of sciatic neuritis.  

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  Any 
opinions expressed by the orthopedic 
surgeon must be accompanied by a complete 
rationale. 


4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
increased evaluation for post-operative 
residuals of degenerative disk disease of 
the lumbar spine with lumbar strain.  
with application of 38 C.F.R. § 4.40, 
4.45, 4.59, and DeLuca as noted earlier.  
The RO should also document consideration 
of the provisions of 38 C.F.R. 
§ 3.321(b)(1). 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







